ON MOTION FOR REHEARING

ORFINGER, M„ Senior Judge.
In its corrected motion for rehearing the state says it did not argue lack of preservation for appeal, but rather argued that this court lacked jurisdiction1 to consider the appeal because appellant had failed to file a motion in the trial court to withdraw his plea, and cites L.L. v. State, 429 So.2d 347 (Fla. 5th DCA 1983), as authority for the proposition that jurisdiction here requires that a motion to withdraw the plea be filed and denied before appellate jurisdiction can be obtained.
L.L. applied section 924.06(3),2 Florida Statutes and Florida Rule of Appellate *519Procedure 9.140(b)(1) to juvenile cases, but it appears to have been implicitly overruled by State v. T.M.B., 716 So.2d 269 (Fla.1998), which held that section 924.051(4) does not apply to juvenile appeals. Section 924.051(4) and section 924.06(8) are virtually identical, as is Florida Appellate Rule 9.140(b)(1) in its application here. It thus appears that the statutes and rules dealing with appeals from guilty or nolo pleas in criminal cases do not apply to similar appeals in juvenile delinquency cases. Appeals in juvenile delinquency cases are governed by the original Chapter 39 of the Florida Statutes, now transferred to Chapter 985, and by Florida Rules of Appellate Procedure 9.145. Robinson v. State, 373 So.2d 898 (Fla.1979) and Walker v. State, 565 So.2d 873 (Fla. 4th DCA 1990), also cited by the state, are criminal cases and do not apply to juvenile appeals.
REHEARING DENIED.
W. SHARP, and PETERSON, JJ„ concur.

. Preserving an issue for appeal confers subject matter jurisdiction on the appellate court. Any distinction between the two is semantical. The terms are often used interchangeably. See, e.g., White v. State, 661 So.2d 40 (Fla. 2d DCA 1995).


. Section 924.06(3) states: A defendant who pleads guilty with no express reservation of the right to appeal a legally dispositive issue, or a defendant who pleads nolo contendere with no express reservation of the right to *519appeal a legally dispositive issue, shall have no right to a direct appeal.